Citation Nr: 1723018	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-21 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating higher than 10 percent for degenerative joint disease of left knee.    

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

3.  Entitlement to service connection for degenerative joint disease of the right hip. 


REPRESENTATION

Veteran represented by:	South Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran, B.S.


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran provided testimony at a December 2016 videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

In January 2017 the RO issued a statement of the case for the claims of service connection for low back pain, posttraumatic stress disorder (PTSD), and right knee.  However, to date the Veteran did not submit a VA Form 9 or otherwise perfect his substantive appeal.  The Board notes that the RO apparently mistook a VA Form 9 filed by the Veteran in March 2017 as constituting a substantive appeal of the three referenced issues, but points out that on that same VA Form 9, the Veteran specifically indicating that he only desired to appeal the claim regarding the left knee.  Therefore, these issues are not on appeal before the Board.  

The issue of entitlement to an increased rating higher than 10 percent for degenerative joint disease of the left knee is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's GERD was aggravated by NSAID medication utilized to treat the Veteran's service-connected left knee disability.  

2.  Resolving reasonable doubt in his favor, the Veteran's degenerative joint disease of the right hip is aggravated by his service-connected left knee disability.

CONCLUSION OF LAW

1.  The criteria for service connection for GERD are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for degenerative joint disease of the right hip are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102 , 4.3.

III.  GERD

A.  Factual Background

At a December 2008 VA General Medical Examination, the Veteran reported that  nonsteroidal anti-inflammatories (NSAIDs) like Tylenol for his left knee pain caused him gastrointestinal distress.  

In a September 2009 VA Primary Care Physician Note, the Veteran reported hiccups and reflux.  The examiner diagnosed the Veteran with GERD.  

In an August 2010 Statement in Support of Claim, the Veteran's treating VA physician, Dr. B. F. stated that the Veteran's medication for his left knee pain condition contributed to his current GERD.  

At a February 2011 VA Digestive Conditions examination, the Veteran reported esophageal burning occurring almost daily with meals.  The Veteran noted that he had experienced symptoms of reflux for the past three years.  The Veteran indicated that he took medication to treat the symptoms.  The examiner diagnosed the Veteran with GERD, with a history of symptoms for the past three years.  The examiner noted that the Veteran still took NSAIDs in the form of etodolac for his left knee pain.  The examiner stated that it was as least as likely as not that the Veteran's etodolac usage (NSAIDs) could contribute to worsening symptoms of his gastroesophageal reflux disease.  

At a November 2011 VA Esophageal Conditions (Including gastroesophageal reflux disease (GERD), hiatal hernia and other esophageal disorders) examination, the Veteran reported that his esophageal condition began within three months after he took etolodac for chronic knee pain.  The Veteran indicated that he was currently taking (NASIDs) for knee pain with worsening reflux.  The examiner reported the Veteran's 2007 diagnosis of GERD.  The examiner stated that the Veteran's GERD was at least as likely as not aggravated beyond its natural progression by the Veteran's service-connected condition.  The examiner provided rationale for his opinion based on the known complications of NSAID use and reflux and the proximity of the occurrence of his reflux in relation to his NSAID use.  

In a January 2013 VA addendum opinion, the examiner stated that the Veteran's GERD was less likely than not secondary to the Veteran's service-connected left knee medications based on a review of the medical records.  

At a December 2016 Board Videoconference Hearing, the Veteran stated that he began having symptoms of gagging and acid reflux in active service after he was given pain medication for his in-service left knee injury.  

B.  Analysis

The Veteran is claiming service connection for GERD that he believes is secondary to NSAID medications that he uses for treatment of his service-connected left knee disability.  Review of the record shows that service connection is in effect for left knee degenerative joint disease.  The Veteran has a current diagnosis of GERD.  At the Board videoconference hearing in December 2016, he stated that he began to have symptoms of gagging and acid reflux in active service after he was given pain medication for his in-service left knee injury.  

Review of the Veteran's STRs show no complaints or manifestations of GERD.  Upon separation examination in June 1974, examination of the abdomen was normal.  At a December 2008 VA General Medical Examination, the Veteran reported that nonsteroidal anti-inflammatories (NASIDs) like Tylenol for his left knee pain caused him gastrointestinal distress.  

The Board finds that the preponderance of the supports the Veteran's claim for service connection for GERD as secondary to NSAIDs medication that he used for treatment of his service-connected left knee disability.  The Veteran's VA treating physician, Dr. B.F., in an August 2010 Statement in Support of Claim, stated that the Veteran's medication for his left knee pain condition contributed to his current GERD.  An examination was conducted by VA in February 2011.  At that time, the pertinent diagnosis was GERD.  The examiner noted that the Veteran still took NSAIDs in the form of etodolac for his left knee pain.  The examiner stated that it was as least as likely as not that the Veteran's etodolac usage (NSAIDs) could contribute to worsening symptoms of his gastroesophageal reflux disease.  Another examination was conducted by VA in November 2011 and the Veteran was diagnosed with GERD.  The examiner stated that the Veteran's GERD was at least as likely as not aggravated beyond its natural progression by the Veteran's service-connected condition.  The examiner provided rationale for his opinion based on the known complications of NSAID use and reflux and the proximity of the occurrence of his reflux in relation to his NSAID use.  

There is medical evidence that weighs against the claim for service connection for GERD.  A VA medical opinion was obtained in January 2013.  The VA examiner opined that it was less likely than not that the Veteran's current GERD was secondary to the Veteran's service-connected left knee medications based on a review of the medical records.  

However, resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for GERD have been met.  While the January 2013 VA medical opinion weighs against the claim for service connection, there is competent and credible evidence which weighs in favor of the claim.  There is competent and credible lay and medical evidence that NSAIDs were as likely as not aggravating the Veteran's GERD.  The August 2010 medical opinion and the February 2011 and November 2011 VA examination findings diagnose GERD and show the Veteran was taking NSAIDs as treatment for his service- connected left knee disability.  In sum, as there are competent medical opinions in the record that NSAIDs were as likely as not aggravating the Veteran's GERD, secondary service connection based on aggravation is warranted.  Accordingly, the Board finds that the criteria for service connection for GERD have been met.  Service connection for GERD is granted.

IV.  Right Hip 

A.  Factual Background 

On the Veteran's separation examination in June 1974, examination of the lower extremities was normal.  

At a December 2008 VA General Medical Examination, the examiner reported the Veteran's gait as antalgic as he was favoring his right side and using a cane to assist in ambulation.  

In a July 2008 Emergency Department Physician New Patient Note, the Veteran reported hip pain.  

A September 2009 x-ray diagnosed bilateral hip moderate to severe degenerative joint disease with moderate spurring on the femoral heads bilaterally and moderate joint space narrowing, bilaterally.  

In an August 2010 Statement in Support of Claim, the Veteran's treating VA physician, Dr. B. F. stated that it was his medical opinion that the Veteran's many years of overcompensating for his left knee condition resulted in the Veteran's right hip condition.  The examiner noted that the Veteran had been prescribed a knee brace, walker, and a cane.  The examiner indicated that the Veteran's right hip extension was impaired.  

In a September 2010 Orthopedic Surgery Outpatient Note, the examiner assessed bilateral degenerative joint disease, hips.  The examiner reported that some of the Veteran's left knee pain may have been due to his hips.  

At an April 2011 VA Joints examination, the Veteran reported a gradual onset of pain in the right hip approximately three to four years ago which he attributed to his constant favoring of his left leg due to his left knee injury.  The Veteran reported pain aggravated by walking, weather changes, and by sleeping on his right side and the use of a cane for ambulation.  The Veteran noted flare-ups approximately once every two days.  The Veteran indicated that the abnormal stress on his right hip resulted in degenerative joint disease.  The examiner indicated that the Veteran did not have any specific right hip injury in-service.  The examiner noted the September 2009 bilateral hip x-rays that showed moderate spurring on the femoral heads, bilateral, with moderate joint space narrowing bilaterally.  The examiner indicated that the September 2009 bilateral hip x-rays did not indicate any flattening of the femoral heads.  The examiner diagnosed the Veteran with degenerative joint disease of the right hip.  The examiner noted that there was no asymmetric degenerative joint disease of the right hip which would indicate excessive wear upon that joint.  The examiner indicated that the Veteran's right hip degenerative joint disease was the result of wear and tear over time.  The examiner opined that the Veteran's right hip degenerative joint disease was less likely than not due to his left knee arthritis.  

On a June 2015 VA Radiology Report, the examiner reported an impression of marked osteoarthritis of the right hip.   

At a December 2016 Board Videoconference Hearing, the Veteran stated that he injured his left knee in-service and that he favored his right side as a result.  The Veteran indicated that his left knee injury affected his gait.  

B.  Analysis

The Veteran is claiming service connection for right hip degenerative joint disease that he believes is secondary to his service-connected left knee disability.  Review of the record shows that service connection is in effect for left knee degenerative joint disease.  At the Board videoconference hearing in December 2016, the Veteran stated that he injured his left knee in-service, that he favored his right side as a result, and that his left knee injury affected his gait.  

Review of the Veteran's STRs show no complaints or manifestations of right hip degenerative joint disease.  Upon separation examination in June 1974, examination of the lower extremities was normal.  A September 2009 x-ray diagnosed bilateral hip moderate to severe degenerative joint disease with moderate spurring on the femoral heads and moderate joint space narrowing, bilaterally.  

As the Veteran has been service-connected for his left knee disability and has a current diagnosis of a right hip disability, the remaining question is whether there is evidence showing that the Veteran's right hip disability is proximately due to or the result of his service-connected left knee disability.  

The Board finds that the evidence is in equipoise on the question of whether the Veteran's right hip disability is secondary to his service-connected left knee disability.  

There is medical evidence that weighs in favor of the claim for service connection for right hip degenerative joint disease.  The Veteran's VA physician, Dr. B.F., in an August 2010 statement opined that in his medical opinion, after careful review of his treating records, the Veteran's many years of overcompensating for his left knee condition resulted in his right hip condition.  

There is medical evidence that weighs against the claim for service connection for right hip degenerative joint disease.  The April 2011 VA Joints examiner opined that the Veteran's right hip degenerative joint disease was less likely than not due to his left knee arthritis and was due to normal wear and tear.  

The Board finds that there is competent and credible medical evidence against the claim and competent and credible medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for right hip degenerative joint disease have been met.  While the April 2011 VA medical opinion weighs against the claim for service connection, there is competent and credible evidence which weighs in favor of the claim.  In reaching this conclusion, the Board finds that the most probative evidence of the record is the August 2010 VA physician, Dr. B.F.'s statement that in his medical opinion after review his treating records for the Veteran, the Veteran's many years of overcompensating for his left knee condition resulted in his right hip condition.  The August 2010 opinion was provided by a medical doctor who has the medical expertise to provide an opinion as to etiology.  Accordingly, the Board finds that the evidence is in relative equipoise as to whether the Veteran's right hip disability was proximately due to or caused by the service-connected left knee disability.  

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence shows that the Veteran's right hip disability was caused by the service-connected left knee disability.  Therefore, service connection for a right hip disability is granted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for gastroesophageal reflux disease is granted.  

Service connection for degenerative joint disease of the right hip is granted.   


REMAND

The Board finds that additional development is needed before the claim for entitlement to an increased rating higher than 10 percent for degenerative joint disease left knee can be decided.  

In Correia, the United States Court of Appeals for Veterans Claims (Court) elaborated on VA examination requirements with respect to joint testing for pain pursuant to 38 C.F.R. § 4.59.  Specifically, the Court held that VA examinations for musculoskeletal claims must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint, as well as a determination as to whether a musculoskeletal disability involving joint or periarticular pathology is painful, whether or not the particular disability is evaluated under a diagnostic code predicated on range of motion measurements.  Id.  

The Veteran was afforded a VA examination in March 2016.  The examination report reflects that the Veteran reported he had constant aching, swelling, knee buckling and locking, and pain with weight bearing, sitting, squatting, kneeling or going up or down stairs.  He reported that he used medication to manage his pain.  Physical examination revealed active range-of-motion (ROM) measurements as follows: right knee flexion to 120 degrees and extension to 0 degrees; left knee flexion to 90 degrees and extension to 0 degrees. The examiner noted that the Veteran had pain with motion and that the pain did result in functional loss.  On repetitive testing, the Veteran had no additional limitation of motion in either knee, nor was there additional pain, weakness, fatigability, or incoordination in either knee.  While the examiner noted that the examination was not being conducted during a flare-up, he stated that the flare-ups did not cause additional pain, weakness, or incoordination that significantly limited functional ability.  Muscle strength and stability testing was noted as normal, bilaterally.  The examiner denoted a continued diagnosis of left knee DJD.  The examiner provided range of motion measurements for left knee flexion and extension without commenting on pain for passive, active, weight-bearing, or nonweight-bearing motion.  However, this does not meet the criteria noted in Correia.  Thus, a remand for a new examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination by an examiner with appropriate expertise to determine the nature and current severity of the Veteran's service-connected left knee disability. In particular, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both joints in question.  If the examiner is unable to conduct any aspect of the required testing or concludes that it is not necessary, e.g., non-weight-bearing, the examiner should clearly explain why that is the case.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.

Following a review of the claims file and medical history, the VA examiner should:

a.  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.

If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  To the extent possible, all losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

b.  Indicate whether there is recurrent subluxation or instability of the left knee, and if so, the severity of any recurrent subluxation or instability.  If instability is unable to be tested, an explanation should be provided.

c.  Indicate whether there is any frequent episodes of "locking," pain, and effusion in the joints due to the injuries to the cartilage of the left knee.

2.  Thereafter, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


